Paul Douglas




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 26, 2015

                                       No. 04-15-00155-CV

                BEXAR COUNTY HOSPITAL d/b/a University Health System,
                                  Appellant

                                                 v.

                                     Paul Douglas HARLAN,
                                            Appellee

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-11941
                             Honorable Larry Noll, Judge Presiding


                                          ORDER

Sitting:       Sandee Bryan Marion, Chief Justice
               Marialyn Barnard, Justice
               Patricia O. Alvarez, Justice


        The appellant’s brief was filed in this accelerated appeal on May 8, 2015; therefore, the
appellee’s brief was originally due to be filed on May 28, 2015. When the appellee’s brief was
not filed by the deadline, this court sent appellee an order dated June 4, 2015. Appellee was
ordered to file his brief on or before June 15, 2015. The order stated, “If the brief is not filed by
this date, the case may be submitted without appellee’s brief.”

       Because no appellee’s brief was filed, this court set the appeal at issue and, on June 24,
2015, sent notice that the appeal was set for on briefs submission on July 15, 2015. On June 24,
2015, appellee’s attorney filed a motion requesting a thirty-day extension of time to file his brief.

       The appellee’s motion is GRANTED IN PART. The appellee’s brief must be filed in this
court no later than July 10, 2015. NO FURTHER EXTENSIONS OF TIME WILL BE
GRANTED.
     This court’s prior notice setting this appeal for on briefs submission on July 15, 2015 is
WITHDRAWN.

                                                                 PER CURIAM

Attested to:_______________________________
               Keith E. Hottle
               Clerk of Court